DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/05/2021 has been entered and made of record. Claims 1-15 are cancelled. Claims 16-35 are pending.
	The remarks and amendments filed 08/05/2021 in regards to claims 22-24 has overcome the 35 U.S.C. 112(b) rejection made in the non-final office action filed 05/24/2021.
	The amendment to claim 24 has overcome the claim objection made in the non-final office action filed 05/24/2021.

Allowable Subject Matter
Claims 16-35 are allowed.

The following is an examiner’s statement of reasons for allowance:
Reference TRAN et al. (2017/0323481 A1) is made of record as teaching an augmented reality system and method. Image capturing device (312) may capture images of the objects within the field of view, where the field of view may include the instant surrounding of the user [0213]. Rendering module (304) may render the images into 2-D or 3-D content by converting the images into virtual images depicting the 
Reference VAN (2009/0222424 A1) is made of record as teaching one or more virtual environments. The user may interact with objects within the virtual environment [0029] as an avatar in the 3rd person, or within a 1st person view [0033]. Van includes a virtual search engine where a user may enter a visual query to receive a list of search results that are visual [0035]. The user can further insert objects into a virtual area, such as a room [0045].
Reference ASHMAN (2016/0163063 A1) is made of record as teaching a mixed reality view to the user. The user can use an HMD to create a visual “portal” that appears between the real world and the virtual world [0019]. The visualization device generates and displays to the user a VR window (aka VR portal) (3) that appears to the user to be at the fixed location and orientation in space. The visualization device display VR content within the VR window (3) representing a VR environment, including a number of VR objects (4) [0022]. The visualization device has the ability to sense its own location within its local physical environment and its motion in 6-DOF. It uses this 
However, the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole. Specifically, the cited prior art fails to disclose or render obvious the limitations: based on a point of interest being identified in one or more instances of virtual reality content, the one or more instances of virtual reality content comprising at least visual imagery and data to provide a virtual reality space in which the visual imagery is displayed in the form of a preview.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS whose telephone number is (571)272-7661 and personal fax number is (571)273-7661. The examiner is currently part time and can be reached on Monday-Friday 5:30am-9:30am and sporadically throughout the day.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
17 August 2021